Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 17, 2022 has been entered.
Response to Amendment
The amendment filed May 17, 2022 has been entered. The Applicant amended claims 1, 8, 15, 17, 21-22, and 24, and cancelled claim 16. Claims 1, 4, 6-8, and 21-25 remain pending in the application, claims 15 and 17-20 remain withdrawn pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and may be rejoined when they depend from or otherwise require all the limitations of an allowable claim. Applicant’s amendments to the Drawings and Claims have overcome each and every objection previously set forth in the Final Office Action mailed March 17, 2022. The examiner withdraws the Drawings and Claims objections in light of the amendments to the Drawings and Claims.
Applicant's arguments filed May 17, 2022 have been fully considered but they are not persuasive. Regarding Sienkiewicz, the applicant argues “the Sienkiewicz reference is silent with respect to various elements of the pending claims, such as a test fixture with an X-Y isolation structure that includes walls that define sidewalls of unit cells, in which a first end of the walls define a first surface that lies within a first plane, and in which a second end of the walls define a second surface that lies within a second plane, and in which the first and second planes are parallel to one another” stating that Sienkiewicz instead teaches “test fixture assembly 12 with a series of closed cavities 26”. However, with broad and reasonable interpretation, the walls 30 of the series of closed cavities include are walls that define sidewalls of unit cells, the unit cells being each of series of closed cavities. Further, the left wall of 26 can be interpreted as a first end of the walls and the right wall of 26 can be interpreted as a second end of the walls, which then read on the limitations “and in which a second end of the walls define a second surface that lies within a second plane, and in which the first and second planes are parallel to one another”. The applicant further argues that “Sienkiewicz reference does not disclose a Z isolation structure that includes a planar first surface joined to the first surface of the X-Y isolation structure, and that further includes a substrate, with an array of coupling elements formed on that substrate. Instead, the cavities 26 include walls and top surfaces that are all formed by the same material 28”. The examiner agrees that the Z isolation structure 28 does not include a substrate. However, in the same embodiment used in the previous rejection, Sienkiewicz does teach a Z isolation structure 18 that includes a planar first surface joined to the first surface of the X-Y isolation structure 30. Sienkiewicz further teaches that the Z isolation structure 18 includes a substrate as it is labelled substrate in the figure. The examiner agrees that Sienkiewicz does not teach an array of coupling elements formed on that substrate. However, Sienkiewicz was not intended to teach this limitation in the previous rejection.
Regarding Wang, the applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on Wang for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 21-22 are objected to because of the following informalities:  
In claim 21, “the first surface of the Z isolation structure” lacks proper antecedent basis and should read “the planar first surface of the Z isolation structure”
In claim 22, “the second surface of the Z isolation structure” lacks proper antecedent basis and should read “the planar second surface of the Z isolation structure”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-8, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Sienkiewicz et al. (US PGPUB 2018/0183150 A1), hereinafter known as Sienkiewicz, in view of Shiota et al. (US PGPUB 2021/0194601 A1), hereinafter known as Shiota.
Regarding claim 1, Sienkiewicz teaches (Fig. 1) an antenna test fixture (10), comprising: an X-Y isolation structure (30), wherein the X-Y isolation structure (30) includes walls that define sidewalls of a plurality of unit cells (26-1, 26-2, and 26-3), wherein a first end of the walls (left end 26) of the X-Y isolation structure define a first surface that lies within a first plane, wherein a second end of the walls (right end 26) of the X-Y define a second surface that lies within a second plane, wherein the first plane is parallel to the second plane, and wherein the X-Y isolation structure (30) is formed as a conductive grid ([0048]); a Z isolation structure (18 and 28), wherein the Z isolation structure (18 and 28) includes a planar first surface (18) that is joined to the first surface of the X-Y isolation structure (30) and extends across a first side of the unit cells (26) of the X-Y isolation structure (30); and an array of coupling elements, wherein at least one coupling element (32) is included in each of the unit cells (26) of the X-Y isolation structure (30); wherein the Z isolation structure (18 and 28) includes a substrate (18) but does not specifically teach wherein each coupling element in the array of coupling elements is formed on the substrate of the Z isolation structure.

    PNG
    media_image1.png
    606
    502
    media_image1.png
    Greyscale

However, Shiota teaches (Fig. 2) coupling elements (32a) formed on the substrate (31) of the Z isolation structure.

    PNG
    media_image2.png
    547
    690
    media_image2.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna test fixture of Sienkiewicz with Shiota to include “coupling elements formed on the substrate of the Z isolation structure,” as taught by Shiota, as it is well known to people skilled in the art and for the purpose of improving accuracy of the test fixture (see also [0070]).
Regarding claim 4, Sienkiewicz does not specifically teach wherein the substrate of the Z isolation structure on which coupling elements in the array of coupling elements are formed is part of a multilayered structure.
However, Shiota teaches (Fig. 2) a substrate (31) of the Z isolation structure on which coupling elements (32a) are formed is part of a multilayered structure (311, 312; [0068]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna test fixture of Sienkiewicz with Shiota to include “a substrate of the Z isolation structure on which coupling elements are formed is part of a multilayered structure,” as taught by Shiota, for the purpose of improving accuracy of the test fixture (see also [0070]).
Regarding claim 6, Sienkiewicz further teaches (Fig. 1) further comprising: a feed network (34), wherein each of the coupling elements (32) in the array of coupling elements is connected to the feed network (34).
Regarding claim 7, Sienkiewicz does not specifically teach wherein the feed network is formed as part of the multilayered structure.
However, Wang teaches (Fig. 9) a feed network (663) is formed as part of the multilayered structure (50; PCB is a multilayered structure).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna test fixture of Sienkiewicz with Wang to include “a feed network is formed as part of the multilayered structure,” as taught by Wang, for the purpose of supporting the coupling elements (see also col. 11, lines 39-56).
Regarding claim 8, Sienkiewicz further teaches (Fig. 1) further comprising: an antenna (14-1, 14-2, and 14-3) having an array of antenna elements (14-1, 14-2, and 14-3) formed on an antenna substrate (18), wherein the second surface of the X-Y isolation structure (30) opposite the first surface joined with the Z isolation structure (28) is in contact with the antenna substrate (18), and wherein each antenna element (14-1, 14-2, and 14-3) in the array of antenna elements (14-1, 14-2, and 14-3) is located within a unit cell (26) included in the plurality of unit cells (26). 
Regarding claim 21, Sienkiewicz does not specifically teach wherein coupling elements in the plurality of coupling elements are disposed on the first surface of the Z isolation structure.
However, Shiota teaches (Fig. 2) coupling elements in the plurality of coupling elements (32a) are disposed on the first surface of the Z isolation structure (31).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna test fixture of Sienkiewicz with Shiota to include “wherein coupling elements in the plurality of coupling elements are disposed on the first surface of the Z isolation structure,” as taught by Shiota, as it is well known to people skilled in the art and for the purpose of improving accuracy of the test fixture (see also [0070]).
Regarding claim 22, Sienkiewicz further teaches (Fig. 1) wherein the Z isolation structure (18 and 28) includes a planar second surface (28) that is opposite the planar first surface (18), and wherein coupling elements (32) in the plurality of coupling elements is disposed on the second surface of the Z isolation structure (28).
Regarding claim 23, Sienkiewicz further teaches (Fig. 1) wherein the feed network mirrors a feed network included in the antenna ([0067], respective transmit and receive chains).

Claims 24-25 rejected under 35 U.S.C. 103 as being unpatentable over Sienkiewicz in view of Shiota as applied to claim 6 above, and in further view of Wang et al. (US Patent No. 10955451 B2), hereinafter known as Wang.
Regarding claim 24, Sienkiewicz further teaches (Fig. 1) test electronics (34), and wherein the test electronics are operable to at least one of send signals to and receive signals from the coupling elements in the plurality of coupling elements ([0051]) but does not specifically teach a switching network; wherein the switching network is operable to connect coupling elements in the plurality of coupling elements to the test electronics.
However, Wang teaches (Fig. 13) a switching network (710); wherein the switching network (710) is operable to connect coupling elements in the plurality of coupling elements (62, 63, 64) to the test electronics (38).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna test fixture of Sienkiewicz with Wang to include “a switching network; wherein the switching network is operable to connect at least one coupling element in the plurality of coupling elements to the test electronics,” as taught by Wang, for the purpose of determining test results from the antenna test fixture (see also col. 15, lines 25-67).
Regarding claim 25, Sienkiewicz does not specifically teach wherein the switching network is integral to the test fixture.
However, Wang teaches (Fig. 9 and 13) switching network (710 in 71) is integral to the test fixture (3).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna test fixture of Sienkiewicz with Wang to include “a switching network is integral to the test fixture,” as taught by Wang, for the purpose of determining test results from the antenna test fixture (see also col. 15, lines 25-67). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONCHAN J KIM whose telephone number is (571)272-3204. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONCHAN J KIM/Examiner, Art Unit 2845                                                                                                                                                                                                        

/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845